DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed October 29, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the term “(w:w:w)” is of uncertain meaning, rendering the claim vague and indefinite. An appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3,6-8 & 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. U.S. Pub. 2014/0272604.
With respect to claim 1, Lim teaches a electrolyte composition [0010], comprising: a solvent comprising propylene carbonate (PC) (PC, EC or BC or a combination of two or more; [0036] and Example 1); a lithium salt dissolved in the solvent (LiPF6; Example 1); a first additive dissolved in the solvent (vinylene carbonate 0,5wt%; Example 1), a second additive dissolved in the solvent (LFO, lithium difluorophosphate 0.2w%; Example 1),; and a third additive dissolved in the solvent (1,3-propane; Example 1), wherein the first, second, and third additives are chemically distinct (vinylene carbonate; lithium difluorophosphate; 1,3-propane; Example 1).  The limitations with respect to the first additive being configured to stabilize an anode solid electrolyte interphase; the second additive being configured to stabilize at least one of an anode, a cathode, or the lithium salt; and the third additive being configured to stabilize at least one of an anode, a cathode, or the lithium salt are inherent characteristics of the prior art set forth. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Lim teaches the same vinylene carbonate; lithium difluorophosphate; 1,3-propane additives set forth in claim 1 (Example 1), and thus the properties are necessarily present.  
With respect to claim 2, the first additive is vinylene carbonate (VC) (Example 1).
With respect to claim 3, the second additive is lithium difluorophosphate (LFO) (Example 1). 
With respect to claim 6, the solvent further comprises a co-solvent selected from the group consisting of cyclic carbonates, acyclic carbonates, aliphatic carboxylic esters, y-lactones, chain structure ethers, cyclic ethers, and combinations thereof (PC, EC or BC or a combination of two or more; [0036] and Example 1).  
With respect to claim 7,  the solvent further comprises a co-solvent selected from the group consisting of ethylene carbonate (EC), butylene carbonate (BC), fluoroethylene carbonate (FEC), dimethyl carbonate (DMC), diethyl carbonate (DEC), ethyl methyl carbonate (EMC), methyl formate, methyl acetate, methyl propionate, y-butyrolactone, y-valerolactone, 1,2- dimethoxyethane, 1-2-diethoxyethane, ethoxymethoxyethane, ethyl propyl ether (EPE), fluorinated linear carbonate (F-EMC), fluorinated ether (F-EPE), tetrahydrofuran (THF), 2-methyltetrahydrofuran (2-Me THF), and combinations thereof (PC, EC or BC or a combination of two or more; [0036] and Example 1).  
With respect to claim 8, the solvent comprises ethylene carbonate (EC; Example 1), the propylene carbonate (PC, EC or BC or a combination of two or more; [0036] and Example 1), and ethyl methyl carbonate (EMC; Example 1).  
With respect to claim 10, the lithium salt comprises lithium hexafluorophosphate (LiPF6; Example 1),
With respect to claim 11, electrochemical cell comprising the electrolyte composition [0044].  
Therefore, Lim anticipates the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. U.S. Pub. 2014/0272604 in view of Ma et al. U.S. Pub. 2020/0251769.
Lim teaches an electrolyte composition as described herein above. With respect to claim 5, greater than or equal to about 0.05 wt.% to less than or equal to about 5 wt.% of vinylene carbonate (3wt % VC; Example 1) as the first additive; greater than or equal to about 0.05 wt.% to less than or equal to about 5 wt.% of lithium difluorophosphate (LFO) as the second additive (0.2wt% lithium difluorophosphate; Example 1).  With respect to claim 12, the electrolyte composition comprising: a solvent comprising propylene carbonate (PC, EC or BC or a combination of two or more; [0036] and Example 1); a lithium salt dissolved in the solvent (LiPF6; Example 1); and a plurality of additives dissolved in the solvent, wherein the plurality of additives comprises vinylene carbonate (3wt % VC; Example 1), lithium difluorophosphate (LFO; 0.2wt% lithium difluorophosphate; Example 1).   With respect to claim 13, the propylene carbonate (PC, EC or BC or a combination of two or more; [0036] and Example 1) at a concentration of greater than or equal to about 5 wt.% to less than or equal to about 70 wt.% (Example 1); the lithium salt at a concentration of greater than or equal to about 0.25 M to less than or equal to about 2 M (1.0M LiPF6; Example 1); and the vinylene carbonate (VC), the lithium difluorophosphate (LFO), each at an individual concentration of greater than or equal to about 0.05 wt.% to less than or equal to about 5 wt.% (3wt % VC; 0.2wt% lithium difluorophosphate; Example 1).   With respect to claim 14,  the solvent further comprises ethylene carbonate (EC), butylene carbonate (BC) PC, EC or BC or a combination of two or more; [0036] and Example 1) and the lithium salt comprises lithium hexafluorophosphate (LiPF6; Example 1).  With respect to claim 15, electrochemical cell (Example 1; [0044]), comprising: a separator (PP/PE/PP separator; [0047]; Example 1) disposed between an anode and a cathode (separator in between the electrodes’ [0047]; Example 1); and an electrolyte disposed in the separator and bridging the anode and the cathode (Example 1; [0043]), wherein the electrolyte comprises: a solvent comprising propylene carbonate (PC); a lithium salt dissolved in the solvent (LiPF6; Example 1); and a plurality of additives dissolved in the solvent, wherein the plurality of additives comprises vinylene carbonate (3wt % VC; Example 1), lithium difluorophosphate (LFO; 0.2wt% lithium difluorophosphate; Example 1).
With respect to claim 16, the solvent of the electrolyte further comprises ethylene carbonate (EC; Example 1).  With respect to claim 17, the lithium salt comprises lithium hexafluorophosphate  (LiPF6; Example 1).  With respect to claim 18, the anode comprises graphite [0005]. The limitation with respect to the graphite being substantially free of exfoliation after 800 cycles of charging and discharging, it would be reasonable to expect said characteristics of the prior art set forth. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Lim teaches the same graphite  and carbon electrodes set forth. See paragraph [0005] and Example 1. With respect to claims 19-20, the electrochemical cell exhibits a capacity retention of greater than or equal to about 95% after 800 cycles of charging and discharging (claim 19); the electrochemical cell exhibits a capacity retention of greater than or equal to about 98% after 800 cycles of charging and discharging (claim 20) would be reasonable to expect in the electrochemical cell of Lim, as Lim teaches the same electrochemical cell of the prior art set forth. See Example 1. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Although Lim teaches 1,3-propane sultone (Example 1; [0043]), the reference does not teach that the third additive is prop-1-ene-1,3-sultone (PES) (claims 4, 5, 12, 15); greater than or equal to about 0.05 wt.% to less than or equal to about 5 wt.% of prop-1-ene-1,3-sultone (PES) as the third additive (claims 5 & 13); the solvent comprises the ethylene carbonate (EC), the propylene carbonate (PC), and the ethyl methyl carbonate (EMC) at a EC:PC:EMC ratio of about 30:5:65 (w:w:w) (claim 9). 
	Ma teaches that it is well known in the art to employ lithium difluorophosphate containing two to three additive electrolytes [0226], and electrolyte additives of prop-1-ene-1,3-sultone (PES) ([0213]; claims 4, 12, 15).
	Lim and Ma are analogous art from the same field of endeavor, namely fabricating electrolytes including additives of vinylene carbonate, lithium difluorphosphate and sultones. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the prop-1-ene-1,3-sultone (PES) of Ma, as the sultone additive of Lim, in order to increase ion conductivity of the electrolyte. Lim teaches 1,3-propane sultone (Example 1; [0043]), which is similar to  prop-1-ene-1,3-sultone (PES), differentiating by one double bond. Alternatively, it would have been obvious to combine the 1,3-propane sultone of Lim with the prop-1-ene-1,3-sultone (PES) of Ma because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	With respect to the prop-1-ene-1,3-sultone (PES) being present  greater than or equal to about 0.05 wt.% to less than or equal to about 5 wt.% (claims 5 & 13); and the solvent comprises the ethylene carbonate (EC), the propylene carbonate (PC), and the ethyl methyl carbonate (EMC) at a EC:PC:EMC ratio of about 30:5:65 (w:w:w) (claim 9), it would have been obvious in the electrolyte of Lim in view of Ma, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

	Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722